Carpinello, J.
Appeal from a judgment of the Court of Claims (Lebous, J.), entered September 29, 2000, upon a decision of the court following a bifurcated trial on the issue of liability, which granted the State’s motion to dismiss the claim.
Claimant, an inmate at Shawangunk Correctional Facility in Ulster County, filed a claim against the State alleging negligent disclosure of confidential medical information. At issue on this appeal is the propriety of a judgment of the Court of Claims dismissing the claim after a trial. While it is true that an inmate has a general right to privacy in receiving medical care in a State correctional facility (see, 9 NYCRR 7651.26 [a] [7]; see generally, Matter of Raqiyb v Eagen, 277 AD2d 528, 529), as well as a general right to “privacy and confidentiality of all [treatment] records” (9 NYCRR 7651.26 [a] [8]), claimant offered no competent proof at trial that these rights were actually violated by any employee or procedure of Shawangunk Correctional Facility. Accordingly, his claim was properly dismissed.
Cardona, P.J., Mercure, Crew III and Spain, JJ., concur. Ordered that the judgment is affirmed, without costs.